EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Thomas Franklin, on 05/04/2022.

CLAIMS:
Claims 4, 10 and 16 are cancelled.

The application claims 2-3, 8-9, 14 and 15 are amended as follows:

Referring to claim 2: Please replace claim 2 as follows:
2.	(Currently Amended) A computer-implemented method, comprising:
detecting, at a resource management system, a request pertaining to one or more items of resources, the request having originated at a user device operated by a user, the user device being configured to include a display and a processor that communicates with at least one sensor, the at least one sensor detecting sensor data associated with the user, the detected sensor data being stored on the user device;
receiving the sensor data stored in the user device;
evaluating the sensor data and generating an agent-characterization result based on the sensor data and based on a number of times the user has gained access to the one or more items of resources, the agent-characterization result being indicative of whether or an extent to which a characteristic of the sensor data corresponds to a human-user characteristic;
determining, based on the agent-characterization result, whether an unauthorized user test is to be displayed on the display of the user device;
when it is determined that the unauthorized user test is to be displayed on the display of the user device:
identifying one or more unauthorized user tests comprising the unauthorized user test to be displayed on the display of the user device based on the sensor data, and including determining a number of unauthorized user tests to present based on the sensor data;
displaying the unauthorized user test;
receiving a response to the unauthorized user test; and
processing the response to the unauthorized user test to determine whether a satisfying criterion is satisfied; and
when it is determined that the unauthorized user test is not to be displayed or that the satisfying criterion is satisfied, authorizing the user operating the user device to access the one or more items of resources.



Referring to claim 3: Please replace claim 3 as follows:
3.	(Currently Amended) The computer-implemented method of claim 2, wherein the determining of whether the unauthorized user test is to be displayed comprises:

identifying one or more test-satisfying criteria, wherein the identification of the one or more test-satisfying criteriais based on the sensor data[[;]]





Claim 4.	(Canceled)


Referring to claim 8: Please replace claim 8 as follows:
8.	(Currently Amended) A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including:
detecting a request pertaining to one or more items of resources, the request having originated at a user device operated by a user, the user device being configured to include a display and a processor that communicates with at least one sensor, the at least one sensor detecting sensor data associated with the user, the detected sensor data being stored on the user device;
receiving the sensor data stored in the user device;
evaluating the sensor data and generating an agent-characterization result based on the sensor data and based on a number of times the user has gained access to the one or more items of resources, the agent-characterization result being indicative of whether or an extent to which a characteristic of the sensor data corresponds to a human-user characteristic;
determining, based on the agent-characterization result, whether an unauthorized user test is to be displayed on the display of the user device;
when it is determined that the unauthorized user test is to be displayed on the display of the user device:
identifying one or more unauthorized user tests comprising the unauthorized user test to be displayed on the display of the user device based on the sensor data, and including determining a number of unauthorized user tests to present based on the sensor data;
displaying the unauthorized user test; 
receiving a response to the unauthorized user test; and
processing the response to the unauthorized user test to determine whether a satisfying criterion is satisfied; and
when it is determined that the unauthorized user test is not to be displayed or that the satisfying criterion is satisfied, authorizing the user operating the user device to access the one or more items of resources.

Referring to claim 9: Please replace claim 9 as follows:
9.	(Currently Amended) The computer-program product of claim 8, wherein the determining of whether the unauthorized user test is to be displayed comprises:
identifying one or more unauthorized user tests to be displayed on the display of the user device;
identifying one or more test-satisfying criteria, wherein the identification of the one or more test-satisfying criteriais based on the sensor data[[;]]





Claim 10.	(Canceled)

Referring to claim 14: Please replace claim 14 as follows:
14.	(Currently Amended) A system, comprising:
	one or more processors; and
a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to perform operations including:
detecting a request pertaining to one or more items of resources, the request having originated at a user device operated by a user, the user device being configured to include a display and a processor that communicates with at least one sensor, the at least one sensor detecting sensor data associated with the user, the detected sensor data being stored on the user device;
receiving the sensor data stored in the user device;
evaluating the sensor data and generating an agent-characterization result based on the sensor data and based on a number of times the user has gained access to the one or more items of resources, the agent-characterization result being indicative of whether or an extent to which a characteristic of the sensor data corresponds to a human-user characteristic;
determining, based on the agent-characterization result, whether an unauthorized user test is to be displayed on the display of the user device;
when it is determined that the unauthorized user test is to be displayed on the display of the user device:
identifying one or more unauthorized user tests comprising the unauthorized user test to be displayed on the display of the user device based on the sensor data, and including determining a number of unauthorized user tests to present based on the sensor data;
displaying the unauthorized user test; 
receiving a response to the unauthorized user test; and
processing the response to the unauthorized user test to determine whether a satisfying criterion is satisfied; and
when it is determined that the unauthorized user test is not to be displayed or that the satisfying criterion is satisfied, authorizing the user operating the user device to access the one or more items of resources.

Referring to claim 15: Please replace claim 15 as follows:
15.	(Currently Amended) The system of claim 14, wherein the determining of whether the unauthorized user test is to be displayed comprises:
identifying one or more unauthorized user tests to be displayed on the display of the user device;
identifying one or more test-satisfying criteria, wherein the identification of the one or more test-satisfying criteriais based on the sensor data[[;]]






Claim 16.	(Cancelled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433